Title: To John Adams from Nicolaas & Jacob van Staphorst, 18 October 1785
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 18 October 1785
          
          We have the Honor of Your Excellency’s Letter of 6th: Instant, with an attested Copy of the Resolve of Congress of 15 February last, Appropriating a Sum of Money not exceeding Eighty Thousand-Dollars, from the Loans borrowed in Holland, or any other Monies in Europe belonging to the United States, to the Order of their Ministers, vested with the Power of forming Treaties with the Barbary Powers; In consequence whereof You direct us to hold the above Amount subject to your Drafts for the said purpose, unless Congress should in the mean time make other disposals of it.—
          We sincerely wish soon to be able to congratulate Your Excellency, on the Completion of an Arrangement, beneficial to the general Interests of your Constituents, in proportion as it adds Security to the great Source, from whence their Prosperity must flow, Commerce—
          We have been informed Congress has laid an Attachment in the Hands of Mr: Duncan Ingraham Junr: of Philadelphia for £25000— Property of Mess̃: Dela Lande & Fynjë. We esteem it fortunate the News of this Failure, reached the Board of Treasury, before the Bills, the Commissioners mentioned in their last Letter, they intended further to value upon us, were drawn; As it will undoubtedly put a Stop to their being issued; From the Consideration that the 80,000 Dollars destined to your Order and the next Payment of Interest, will absorb the Whole of what we are now in Cash for the United States. And that in the interim, We have no Prospect of receiving any Monies of Consequence; Nor that the Board of Treasury will find it convenient to remit for the Interest that will be due on the Dutch Loans the First of February next—
          We are with great Respect / Your Excellency’s / Most Obedient & very hb̃le Servt
          
            Nics. & Jacob van Staphorst.
          
        